     Case 2:19-cv-01244-GMN-DJA Document 17-1 Filed 11/25/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                              DISTRICT OF NEVADA
 8
      CHARLES C. HUSTED, an individual,         Case No. 2:19-cv-01244-GMN-DJA
 9
                 Plaintiff,                     Assigned to Chief Judge Gloria A.
10                                              Navarro;
      v.                                        Referred to Magistrate Daniel J.
11                                              Albregts
      CAPITAL ONE BANK (USA), N.A.;
12    and EQUIFAX INFORMATION                   [PROPOSED] ORDER
      SERVICES, LLC,                            EXTENDING TIME TO
13                                              RESPOND TO COMPLAINT
                 Defendants.
14                                              (FOURTH REQUEST)
15
                                                Complaint Filed: July 17, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                  [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
     Case 2:19-cv-01244-GMN-DJA Document 17-1 Filed 11/25/19 Page 2 of 2



 1                                         ORDER
 2         The Court has reviewed the Stipulation filed by Plaintiff Charles C. Husted
 3 (“Plaintiff”) and Defendant Capital One Bank (USA), N.A. to extend Capital One’s
 4 time to file a responsive pleading by fourteen (14) days. The Stipulation is
 5 incorporated herein by reference. Good cause appearing thereon, the Court hereby
 6 orders as follows:
 7         Capital One’s time to file a responsive pleading to the Complaint is hereby
 8 extended. Capital One shall file its responsive pleading to the Complaint on or before
 9 December 9, 2019.
10
11 IT IS SO ORDERED.
12
           November 27, 2019
13 DATED: ____________________                       __________________________
                                                   ________________________________
                                                   HON. J.
                                                   Daniel GLORIA
                                                            Albregts A. NAVARRO
14                                                 United States Magistrate Judge
                                                   UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               1
                   [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
